I dissent from the order denying a rehearing and from the judgment.
The complaint was fatally defective on general demurrer for want of facts in failing to allege performance by plaintiff of its stipulation to continue its efforts to secure the contract, and want of facts is a defect never waived by failure to demur. Nor was the action tried or even decided upon any understanding or assumption that continued effort on the part of plaintiff was an issue in the case. If it had been, the burden of proof was on the plaintiff; but it closed its case in chief without a word of evidence on the point, resting upon the theory of the complaint and of the argument here, — viz., that the mere award of the contract, with or without effort on the part of the plaintiff, entitled it to the five per cent. The best *Page 540 
proof of this is the fact that there is no finding by the court of anything more than the bald allegation of the complaint. The judgment, in short, is not only unsupported by the complaint, but equally without support in the findings.
If, as assumed in the opinion of the Department, the issue was imported into the case by the act of the defendant in introducing evidence to the effect that no services were rendered after the execution of the contract, then there was a material issue as to which the evidence was conflicting and no finding upon it. How can a judgment be sustained without any finding upon a material issue?